Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment filed 29 March 2021 has been entered. Claims 4 and 15 have been cancelled. Claims 1, 3, 5, 9 and 13 have been amended. Claims 21 and 22 have been added. Claims 1-3, 5-14 and 16-22 are pending in the application.

Information Disclosure Statement
The information disclosure statement filed 14 December 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein regarding DE102014006511 has not been considered because only a translation of the document has been filed.

Allowable Subject Matter
The indicated allowability of claims 4, 15 and 16 is withdrawn in view of the newly discovered reference(s) to Munz et al (DE 102014006511 A1, cited by Applicant).  Rejections based on the newly cited reference(s) follow.

Response to Arguments
The objections to the drawings are withdrawn in light of the Replacement Sheets.
The objection to the Specification is withdrawn in light of the submission of the Abstract.
The objection to Claim 9 is withdrawn in light of the amendment to same.
The 35 USC §112 rejections of the claims are withdrawn in light of the claim amendments.
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Applicant’s lack of response or traversal of the Official Notice taken of the known technique of employing a connector to transmit electronic data, thus allowing remote monitoring or control, is hereby taken as admitted prior art.

NOTICE for all US Patent Applications Filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 3, 5, 10, 13, 14, 19, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Munz et al (DE 102014006511, translation supplied by Applicant).

Regarding Claim 1, Munz discloses (Figs 1-6; particularly Figs 5-6) a module (17) with “a body (17) having a module inlet (at 28a) for allowing fluid flow into the body (17), a module outlet (at 28b) for allowing fluid flow out of the body (17) and a module flow path fluidically between the module inlet (at 28a) and the module outlet (at 28b); a module orifice (at 34) and a module valve seat (34) fluidically disposed in the module flow path (48a, within 17); a first reservoir (36) disposed within the body (17); a first sensor (6d; see Fig 3) disposed in sensing communication (via 38) with the first reservoir (36); a first coupler (16a) configured to couple (at 18) with a solenoid actuator (15); and a second coupler (at and within 24, 33) configured to couple with a valve body (4); wherein the module flow path (48a) comprises an inlet flow path from the module inlet (at 28a) to the module orifice (at 34) and an outlet flow path from the module orifice (at 34) to the module outlet (at 28b); and wherein the first reservoir (36) is in fluid communication with at least one of (or both, when the valve is open) the inlet flow path and the outlet flow path; and wherein the module outlet (at 28b) is disposed in fluid communication with the second coupler (at and within 24, 33) and is configured to sealingly engage a valve seat (at 33) of the valve body (4).”
It is noted that all wetted features are in fluid communication.

Munz further discloses a valve in which:

Regarding Claim 2, there is “an auxiliary flow path (between 85 and 38) having a first end in fluid communication with the first reservoir (36) and a second end in fluid communication with at least one of the inlet flow path and the outlet flow path.”
As noted above, all wetted parts are in fluid communication.

Regarding Claim 3, “the module orifice (at 34) and the module valve seat (34) are disposed in fluid communication with the first coupler (16a) and wherein the module valve seat (34) is configured to sealingly couple with a valve member (22) of the solenoid actuator (15).”

Regarding Claim 5, “the module (17) is configured to be coupled to and disposed fluidically between the solenoid actuator (15) and the valve body (4).”

Regarding Claim 10, there is “a second reservoir (at leader for 18) disposed within the body (17) and one or more walls (at leader for 76) disposed at least partially between the first reservoir (36) and the second reservoir (at leader for 18).”

Regarding Claim 13, Munz (Figs 1-6) discloses a valve with “a valve body (4) having a valve inlet (12a) and a valve outlet (12b); a solenoid actuator (15) having a solenoid coil (83), a movable plunger (85) in magnetic communication with the coil (85) and a valve member (22) coupled to the plunger (85); and a module comprising a module body (17) having a module inlet (at 28a) for allowing fluid flow into the module body (17), a module outlet (at 28b) for allowing fluid flow out of the module body (17) and a module flow path fluidically between the module inlet (at 28a) and the module outlet (at 28b); a module orifice (at 34) and a module valve seat (34) fluidically disposed in the module flow path; a first reservoir (36) disposed within the module body (17); a first sensor (6d; see Fig 3) disposed in sensing communication (via 38) with the first reservoir (36); a first coupler (16a) configured to couple (at 18) with the solenoid actuator (15); and a second coupler (at and within 24, 33) configured to couple with the valve body (4); wherein the module flow path comprises an inlet flow path (between 28a and 34) from the module inlet (at 28a) to the module orifice (at 34) and an outlet flow path (between 34 and 28b) from the module orifice (at 34) to the module outlet (at 28b); and wherein the first reservoir (36) is in fluid communication (all wetted features are in fluid communication) with at least one of the inlet flow path and the outlet flow path (13c); wherein the first coupler (16a) is coupled (at 18) to the solenoid actuator (15) and the second coupler (at and within 24, 33) is coupled to the valve body (4); and wherein the module outlet (at 28b) is sealingly coupled to a valve seat (at 33) of the valve body (4).

Munz further discloses a valve in which:

Regarding Claim 14, “the valve member (22) of the solenoid actuator (15) is configured to sealingly engage the module valve seat (34).”

Regarding Claim 19, there is “a controller (see paras [0067, 0068, 0076]) coupled to the solenoid actuator (15) and configured to process signals from the first sensor (6d).”

Regarding Claim 21, Munz (Figs 1-6) discloses a valve with “a valve body (4) having a valve inlet (12a) and a valve outlet (12b); a solenoid actuator (15’) having a solenoid coil (83’), a movable plunger (85’) in magnetic communication with the coil (85’) and a valve member (22’) coupled to the plunger (85’); and a module comprising a module body (17) having a module inlet (at 28a) for allowing fluid flow into the module body (17), a module outlet (at 28b) for allowing fluid flow out of the module body (17) and a module flow path fluidically between the module inlet (at 28a) and the module outlet (at 28b); a module orifice (at 34) and a module valve seat (34) fluidically disposed in the module flow path; a first reservoir (36) disposed within the module body (17); a first sensor (6d; see Fig 3) disposed in sensing communication (via 38) with the first reservoir (36); a first coupler (16a) configured to couple (at 73) with the solenoid actuator (15’); and a second coupler (at and within 24, 33) configured to couple with the valve body (4); wherein the module flow path comprises an inlet flow path (between 28a and 34) from the module inlet (at 28a) to the module orifice (at 34) and an outlet flow path (between 34 and 28b) from the module orifice (at 34) to the module outlet (at 28b); and wherein the first reservoir (36) is in fluid communication (all wetted features are in fluid communication) with at least one of the inlet flow path and the outlet flow path (13c); wherein the first coupler (16a) is coupled (at 73) to the solenoid actuator (15’) and the second coupler (at and within 24, 33) is coupled to the valve body (4); and wherein the solenoid actuator (15’) and the valve body (4) are configured to operably couple with one another (translation, para [0010]) in the absence of the module (17).”

Regarding Claim 22, Munz further discloses a valve in which “the module outlet (at 28b) is sealingly coupled to a valve seat (at 33) of the valve body (4).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munz et al (DE 102014006511, translation supplied by Applicant) in view of Haller (8,678,346). 

See discussion of Claims 1 and 13, above.

Regarding Claims 11, 12 and 18, Munz teaches a sensor (6d) disposed within the body (17).
Munz does not teach wireless power transmission and reception by coils.
Haller teaches the use of transmitting and receiving coils (34, 36) in a solenoid valve system (see Fig 2).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to improve the device of Munz by employing non-contacting electrical transmission and reception coils for the power and sensing signals, thus improving safety during disassembly in hazardous environments as taught by Haller (see for example col 1, ll 37-45).

Allowable Subject Matter
Claims 6-9, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 14 December 2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753